Citation Nr: 1233001	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a respiratory disorder to include due to asbestos exposure.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1956 to November 1964.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
This claim was remanded by the Board in September 2010 and November 2011 for additional development.  The case is now, once more, before the Board for appellate review.  
 
In May 2008, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
  
A chronic respiratory disorder, to include chronic obstructive pulmonary disease, was not demonstrated in service, and there is no competent and credible evidence of a nexus between any current respiratory disorder and service, to include possible in-service exposure to asbestos.  
 
 
CONCLUSION OF LAW
 
A chronic respiratory disorder, to include chronic obstructive pulmonary disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in March and June 2006, of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing a VA examination.  In this regard, the Board first notes that the appellant suffers from Alzheimer's.  Second, although the Veteran's former spouse, who holds his health care power of attorney, has indicated that there are additional relevant private treatment records dating from September 2010 to March 2011 pertaining to the claimed respiratory disability that have not been obtained, she has on at least two occasions failed to provide authorization and consent necessary to enable VA to obtain those records despite VA's requests for such in January and November 2011.  

VA has made numerous attempts to obtain identified relevant records and at this point, the Board does not find that additional development is warranted.  VA's duty to assist is not a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Simply put, without the assistance of the individual who holds the Veteran's power of attorney the Board has no authority to force the release of records that might help the Veteran.
 
The Veteran was provided a VA pulmonary examination in May 2012 to determine the nature and etiology of any diagnosed respiratory condition.  As noted by the representative in August 2012, the Board acknowledges that the physician who conducted that examination did not review the claims file.  Rather, the opinion that the Veteran did not have a current respiratory disorder was based on his review of the appellant's VA nursing home treatment records, and a physical examination.  

Notwithstanding the examiner's lack of review of the claims file, the Board finds that the May 2012 examination is adequate for purposes of adjudication of this claim given that a review of the treatment records dating since 2004 shows that the Veteran does not have a current respiratory disability that may be related to military service or events therein, to include his possible asbestos exposure.  While the Veteran was diagnosed with chronic obstructive pulmonary disease in May 2007, there is no competent evidence relating such diagnosis to any incident of the Veteran's military service.  Indeed, the VA physician who diagnosed chronic obstructive pulmonary disease in May 2007 later stated in November 2007 that x-rays performed due to the Veteran's history of possible asbestos exposure during service showed no radiographic evidence of asbestosis or active disease.  

In light of the above, it does not appear that the Veteran has a currently diagnosed respiratory disorder that may be associated with any incident of his military service.  Under these circumstances, the Board declines to request additional examinations or opinions in this matter.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In sum, there is no evidence of VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for a respiratory disorder manifested by wheezing and shortness of breath, to include as due to asbestos exposure, was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case. 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veteran contends that a respiratory disorder manifested by wheezing and shortness of breath, diagnosed in May 2007 as chronic obstructive pulmonary disorder, is related to in-service fiber glass and asbestos exposure.  He contends that he has experienced wheezing and shortness of breath since military service in 1963.  For the reasons provided below, the Board finds that the preponderance of the evidence is against the claim.
 
Review of the Veteran's service personnel records show that he served aboard United States Coast Guard Cutters Apache from February to April 1959, Chinook from April to July 1959, Matagorda from January 1961 to January 1962, and Half Moon from January 1963 to June 1964.  His military occupational specialty from 1956 to June 1960 was a fireman, and from June 1960 to November 1964 he was a second class engineman.  Thus, the Board does not dispute that the Veteran may have been exposed to asbestos and/or fiberglass during active service.  
 
Review of the Veteran's service treatment records show that on an enlistment examination in August 1956, he reported pre-service employment for four months as a "grain sampler."  August 1956 enlistment, May 1960 overseas transfer, and November 1965 discharge reports of medical examinations noted normal lungs.  His associated reports of medical history showed that he did not have shortness of breath, pain or pressure in the chest or a chronic cough.  Chest x-rays during those examinations, and in December 1958, December 1963, January 1961, November 1961, June 1962, August 1962, were negative for any abnormal findings of the chest and lungs.  
 
A January 1961 clinic record noted that the Veteran reported a two day history of chest pain.  He was  diagnosed with the flu.  A June 1961 clinic record reported complaints of chest pain unassociated with activity with a deferred diagnostic impression due to uncertainty whether it was cardiac in origin.  An October 1963 clinic record noted that he experienced pain in the left lateral chest cage, predominantly with deep breathing and coughing, following a chest wall contusion one week prior, which was diagnosed as a contusion of the left 9th rib and chest cage secondary to myositis.  Clinic records in November 1962, and in April and June 1963, show that he received treatment for upper respiratory infections.  In February 1964, he had chest pain on deep breathing and with all movements.  Physical examination showed that his lungs sounded clear without rales.  
 
In a March 2006 statement, the Veteran indicated that he was exposed to fiber glass and asbestos during his service aboard United States Coast Guard Cutters Madagroda and Half Moon.  Despite notation on enlistment examination of a prior employment history as a grain sampler, he stated that he did not have a job prior to military service.  He further stated that he was a nonsmoker and had been coughing since military service.  The Veteran argued that his pre-service history were noncontributory to any currently claimed respiratory disorder, which he felt began during service aboard the aforementioned ships.  
 
The only post-service records of medical treatment include VA treatment records dating since 2004, more than 40 years after the Veteran's discharge from military service.  In October 2004, the Veteran completed his second session of tobacco counseling whereby he reported smoking one pack of cigarettes per day.  In April 2005, he reported that he quit smoking six months prior.  In April 2006, he stated that he was a lifetime nonsmoker without any use of tobacco for the last seven or more years.  In June 2006, it was noted that he quit smoking two years prior.  
 
In June 2006, the Veteran indicated that his post-service employment history included law enforcement for approximately nine years following his discharge from service, and thereafter, he worked for nine years in the boiler house at Michelin Tire, which he stated was not where tires were manufactured.  Other evidence of record, to include an April 2001 VA audiological examination, shows that the Veteran reported post-service employment as an engineer.  
 
A May 2007 VA  treatment record  noted that the Veteran was reportedly a lifetime nonsmoker and that he had entered a claim for VA compensation due to working with asbestos in boiler rooms during service.  The physician stated that pulmonary function testing showed moderate obstruction without reversal with bronchodilators.  Subsequently in November 2007, at the request of the Veteran's wife due to his possible exposure to asbestos during service, chest x-rays were taken.  The same physician who diagnosed chronic obstructive pulmonary disease in May 2007 stated that x-rays showed no evidence of asbestosis or active disease.  
 
In August 2010, the representative submitted an electronic research article regarding mesothelioma and Coast Guard Veterans that shows that use of asbestos was common on Coast Guard ships.  It noted that hazards of asbestos exposure included an increased risk of developing cancer with rapid tumor growth and development of asbestosis, a chronic respiratory disease of the lungs that eventually leads to respiratory failure, and mesothelioma, a fast spreading form of cancer that attacks the protective layers surrounding the body's organs.  The article notes that diagnosis of asbestosis and mesothelioma is complicated by the fact that they commonly develop several decades after asbestos exposure occurred.  
 
In September 2010 and November 2011, the Board remanded this claim for additional development, to include securing any relevant ongoing treatment records and for a VA examination to determine the nature and etiology of any diagnosed respiratory disorder to include due to asbestos exposure during service.  In October 2010 and January 2011, however, the Veteran failed to report for the scheduled examinations due his inpatient hospitalization at a private medical facility from September 2010 to March 2011.  
 
In January 2011, the AMC requested that the Veteran submit any records of private treatment for a respiratory disorder.  Statements received from the Veteran's former wife in January 2011 indicate that she would act as the appellant's legal representative.  She stated that the Veteran had been confined to a private medical facility and was in no condition to be transferred anywhere for the performance of a VA examination for this claim.  She indicated that he was unable to sign his own name to consent to the release of any treatment records due to his illness.  
 
A November 2011 report of contact shows that the Veteran's former wife indicated that the appellant was in a nursing home where he required total care and that he had been unable to speak for more than 1 year.  She refused to provide any information concerning the appellant's whereabouts or current treatment citing to the Health Insurance Portability and Accountability Act.  She reportedly saw no point in having the Veteran seen at a VA hospital.  An additional request for relevant medical treatment records was again mailed to the Veteran's last known address in November and in December 2011 correspondence, the Veteran's ex-wife indicated that she still receives all of his mail and that he had been a patient in a VA nursing home since March 2011.  She stated that he was unable to sign his name to consent to and authorize the release of any private treatment records. 
 
An April 2012 report of contact shows that the Veteran had been located.  Contact with his VA nursing home of residence indicated that a staff physician could perform the requested VA respiratory examination.  
 
Treatment records obtained from the Veteran's VA nursing home facility dating from March 2011 to April 2012 show that he received inpatient treatment for behavioral problems and insertion of a pacemaker at a private facility from September 2010 to March 2011.  Following stabilization of his mental and heath conditions in March 2011, he was transferred to VA nursing home with multiple diagnoses including Alzheimer's disease.  Notably while VA nursing home treatment records dating from March 2011 to April 2012 show that the Veteran had a prior history of smoking, treatment records during this period were negative for any complaints, diagnosis, or findings of any respiratory disorder or treatment of any kind.  The lungs were consistently described as clear upon physical evaluation.  
 
In May 2012, a staff physician at the Veteran's VA nursing home of residence completed a Respiratory Conditions (other than tuberculosis and sleep apnea) Disability Benefits Questionnaire for this claim.  Following a review of VA nursing home treatment records dating from March 2011 to April 2012 and physical examination of the Veteran, the physician indicated that the Veteran was not now, nor had he ever been diagnosed with or treated for a respiratory condition, and there are no additional diagnoses pertaining to any respiratory condition.  He indicated that the Veteran had not received treatment for any respiratory condition that required the use of oral or inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  There were no signs or symptoms of a pulmonary condition, asthma, bronchiectasis, sarcoidosis, pulmonary embolism and related diseases, bacterial lung infections, mycotic lung diseases, pneumothorax, gunshot fragment wounds, cardiopulmonary conditions, respiratory failure, tumors or neoplasm, or other pertinent physical findings, scars, complications, conditions, signs and/or symptoms.  
 
In a June 2012 statement, the Veteran's ex-wife stated that the appellant underwent respiratory testing at the Dorn VA hospital in 2007 or 2008.  She stated that by September 2010, upon his admission to a private treatment facility, the first question asked of her was why he was not breathing well.  Her response was that he had been breathing like that for some time.  She stated that she was in contact with the physician at the VA nursing home who indicated that he had sent any necessary paperwork for this claim to the VA.  
 
In August 2012, the representative observed that VA treatment notes dated January 12, 2008, January 20, 2010, May 18, 2011, all show a diagnosis of chronic obstructive pulmonary disease, and the physician who conducted the May 2012 VA examination had only reviewed treatment records from the VA nursing home dating since March 2011.  The representative asserted that a remand was necessary to ensure compliance with the Board's September 2010 and November 2011 remand orders for an additional examination and/or opinion with consideration of the  complete treatment records and history of the claimed respiratory disability currently on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
 
In this case, the preponderance of the competent evidence is against entitlement to service connection for a respiratory disorder manifested by wheezing and shortness of breath, to include as due to asbestos exposure during military service.  Given the Veteran's military occupational specialties and his service aboard various Coast Guard ships, in-service asbestos exposure was possible.  

While the Board will presume that the Veteran was exposed to asbestos while on active duty, he is not now, nor has he ever been, diagnosed with asbestosis or any asbestos related disease.  Further, the medical evidence fails to show an in-service incurrence of a chronic respiratory disorder.  The Veteran's service treatment records note normal lungs at service separation.  Any acute in-service respiratory complaints were not chronically disabling in-service, and the evidence strongly points to the conclusion that any temporary problem resolved entirely as the Veteran's separation examination nor his treatment records note any chronic lung disorder due illness or any other cause.  There is no evidence of any medical care or pertinent pathology between 1964 and approximately 2007.  Maxson v. West, 12 Vet. App. 453   (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the Veteran denied any history of symptoms indicative of a chronic respiratory disorder on his report of medical history for purposes of separation in November 1964 and chest x-rays throughout service were consistently negative.  An in-service incurrence of a chronic lung disorder is not, therefore, demonstrated. 
 
As noted, there is no competent medical evidence of a current respiratory disorder due to service to include due to any in-service asbestos exposure.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos, states that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  It indicates that symptoms and signs may include dyspnea on exertion and end-inspiratory rales over the lower lobes.  

Here, although pulmonary function testing in May 2007 diagnosed chronic obstructive pulmonary disease, and subsequent VA treatment records note that disease in the Veteran's active problem list, chest x-rays performed in November 2007 specifically due a possible history of asbestos exposure during service were stated to be negative for any evidence of asbestosis or active disease.  Moreover, post-service VA outpatient and nursing home treatment records dating since 2004 are negative for complaints, findings or diagnosis of dyspnea on exertion and consistently state that the Veteran's lungs were clear on physical examination.  A VA examination in May 2012 was negative for any evidence of a current respiratory disorder.  Finally, there is no competent evidence linking any lung disorder, to include the May 2007 diagnosis of chronic obstructive pulmonary disorder to any incident of the Veteran's military service to include any inservice asbestosis exposure.
 
While an in-service incurrence of a respiratory lung disorder has not been demonstrated, service connection may be established where exposure to asbestos is shown to be the cause of a current lung disorder.  The Veteran asserts that he was exposed to asbestos and fiber glass which caused his chronic obstructive pulmonary disease.  While the Veteran is credible he is not, as a lay person, competent to speak to the etiology of his disorder as the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is he is not competent to render a medical opinion regarding the etiology of any current lung disorder.  Thus, a medical opinion linking the Veteran's lung disorder to service is necessary in order to establish service connection.   
 
As noted above a medical opinion linking any current respiratory disorder to service has not been submitted.  Indeed, in his May 2012 report, the VA examiner did not find any disease on examination.  It necessarily follows then, that there is no current lung disease that may be related to service to include due to asbestos exposure.   
 
As the evidence preponderates against finding an in-service incurrence of a respiratory disorder, to include chronic obstructive pulmonary disease, or a competent medical evidence of a nexus linking the Veteran's service to any currently present lung or respiratory disorder, the preponderance of the evidence is against the claim.  The claim is therefore denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for a respiratory disorder to include due to asbestos exposure, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


